Case: 5:17-cv-00186-CHB-MAS Doc #: 123 Filed: 03/22/19 Page: 1 of 2 - Page ID#: 905



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   CENTRAL DIVISION
                                      (at Lexington)

   CAROL LEAR and JAMES TINCHER,                      )
   on behalf of THEMSELVES and All                    )
   Others Similarly Situated,                         )         Civil Action No. 5:17-CV-186-CHB
                                                      )
           Plaintiffs,                                )
                                                      )     ORDER DISMISSING CASE WITH
   v.                                                 )             PREJUDICE
                                                      )
   HITACHI AUTOMOTIVE SYSTEMS                         )
   AMERICAS, INC.,                                    )
                                                      )
           Defendant.
                                         ***    ***       ***    ***
        This matter is before the Court on Plaintiffs’ Motion to Stay or, in the Alternative,

 Dismiss this Action Without Prejudice. [R. 113] Plaintiffs moved for this relief in order to help

 ensure the efficient litigation of their claims regarding Defendant’s pay practices that are

 currently at issue in a parallel state proceeding. Id. On March 15, 2019 Defendant responded in

 opposition [R. 116] and on March 18, 2019 Plaintiffs filed their reply, this time indicating that

 they would also seek a dismissal with prejudice if the Court declined to either stay the case or

 dismiss it without prejudice. [R. 119] On March 19, 2019 the Court held a telephonic conference

 in which both parties argued their respective positions on the propriety of a stay or a dismissal

 with or without prejudice. [R. 120] At the telephonic conference, Plaintiffs’ counsel noted that

 they had authority from the class members to seek this relief. Accordingly, and the Court being

 otherwise sufficiently advised, this matter is DISMISSED WITH PREJUDICE in accordance

 with Fed. R. Civ. P. 41(a)(2).

        Plaintiffs’ Motion to Dismiss does not raise any issues relating to the substance of its

 claims, and the Court does not reach any substantive decisions regarding the validity of

                                                 -1-
Case: 5:17-cv-00186-CHB-MAS Doc #: 123 Filed: 03/22/19 Page: 2 of 2 - Page ID#: 906



 Plaintiffs’ claims under either the Fair Labor Standards Act (“FLSA”) or the Kentucky Wage and

 Hours Act (“KWHA”). However, because this is a dismissal with prejudice the Plaintiffs will be

 prevented from bringing any future litigation based on their FLSA claims. Taylor v. U.S.

 Government, 21 F. App’x 264, 266 (6th Cir. 2001) (“a dismissal with prejudice operates as a

 rejection of the plaintiff’s claims on the merits and the doctrine of claim preclusion bars further

 litigation”) (internal citation omitted).

         Furthermore, this ruling is limited in its effect to the claims under the Fair Labor

 Standards Act (“FLSA”) which are presently asserted in this action. Pursuant to the Court’s

 previous order declining to exercise supplemental jurisdiction over Plaintiffs’ state law claims

 and dismissing those claims without prejudice to refiling in Kentucky state court [R. 68], nothing

 in this Order shall be construed to have preclusive effect on the Plaintiffs’ non-FLSA claims or

 on any issues related to them. This ruling is not intended to have any effect on the substance of

 the claims or issues in the parallel litigation styled Held v. Hitachi Automotive Systems Americas,

 Inc., Case No. 18-CI-00294 presently pending in Madison Circuit Court.

         This the 22nd day of March, 2019.




                                                 -2-
